Title: From George Washington to Gouverneur Morris, 4 October 1778
From: Washington, George
To: Morris, Gouverneur


          
            Dear Sir,
            Fish-kill, Octr 4th 1778.
          
          My public Letters to the Presidt of Congress will inform you of the Wind that wafted me to this place—nothing more therefore need to be said on that head.
          Your Letter of the 8th Ulto contains three questions & answers—to wit—Can the Enemy prosecute the War? Do they mean to stay on the Continent? And is it our interest to put impediments in the way of their departure? To the first you answer in the negative—To the second you are decided in opinion that they do not—and to the third say clearly No.
          Much my good Sir, may be said in favor of these answers; and some things against the first & second—By way therefore of dissertation on the first, I will also beg leave to put a question, and give it an answer—Can we carry on the War much longer? certainly No; unless some measures can be devised, and speedily executed, to restore the credit of our Currency—restrain Extortion—and punish Forestallers.
          Without these can be effected, what funds can stand the present Expences of the Army? And what Officer can bear the weight of prices, that every necessary article is now got to? A Rat, in the shape of a Horse, is not to be bought at this time for less than £200—A Saddle under Thirty or forty—Boots twenty—and Shoes and other articles in like proportion! How is it possible therefore for Officers to stand this, without an Increase of pay? And how is it possible to advance 
            
            
            
            their pay, when Flour is selling (at different places) from five to fifteen pounds pr Ct—Hay from ten to thirty pounds pr Tunn—and Beef & other essentials in this proportion.
          The true point of light then, in which to place, & consider this matter, is not simply whether G. Britain can carry on the War, but whose Finances (theirs or ours) is most likely to fail: which leads me to doubt, very much, the infallibility of the answer given to your second question, respecting the Enemy’s leaving the Continent; for I believe, that they will not do it while even hope, & the chapter of accidents can give them a chance of bringing us to terms short of Independance—But this you perhaps will say, they are now bereft of I shall acknowledge that many things favour the idea; but add, that, upon a comparitive view of circumstances there is abundant matter to puzzle, & confound the judgment—To your third answer, I subscribe with my hand and heart. The opening is now fair, and God grant they may embrace the oppertunity of bidding an eternal adieu to our—once quit of them—happy Land. If the Spaniards would but join their Fleets to those of France, & commence hostilities, my doubts would all subside—without it, I fear the British Navy has it too much in its power to counteract the schemes of France.
          The high prices of every necessary—The little—indeed no benefit, which Officers have derived from the intended bounty of Congress in the Article of Cloathing. The change in the establishment, by which so many of them are discontinued—The unfortunate delay of this business, which kept them too long in suspence, and set a number of evil spirits to work—The unsettled Rank—and contradictory modes of adjusting it—with other causes which might be enumerated, have conspired to Sour the temper of the Army exceedingly; and has, I am told, been productive of a memorial, or representation of some kind, to Congress; which neither directly nor indirectly did I know, or ever hear was in agitation, till some days after it was dispatched—owing, as I apprehend, to the secrecy with which it was conducted, to keep it from my knowledged; as I had, in a similar instance last spring, discountenanced, & stifled a child of the same illigitimacy, in its birth—If you have any news worth communicating, do not put it under a bushel, but give it to Dr Sir Yrs sincerely
          
            Go: Washington
          
        